Citation Nr: 1308302	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-39 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of endometriosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from September 1981 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously before the Board in September 2010 and remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the September 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims file.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal, other than VA medical records, which were considered in the November 2011 supplemental statement of the case.


FINDING OF FACT

An acquired psychiatric disorder is not related to any disease, injury, or incident of service, psychosis did not manifest within one year of service discharge, and such was not caused or aggravated by the Veteran's service-connected residuals of endometriosis.


CONCLUSION OF LAW

An acquired psychiatric was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.384 (2006), (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2006 letter, sent prior to the initial unfavorable decision issued in August 2006, advised the Veteran of the evidence and information necessary to substantiate her service connection claim on a secondary basis as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With respect to the direct aspect of the Veteran's service connection claim, the Board notes that the VCAA letter failed to address such theory of entitlement.  This being the case, the VCAA notice as relevant to the direct aspect of the Veteran's claim was defective.  

The Federal Circuit has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. Supreme Court recently reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the Supreme Court rejected the Federal Circuit's reasoning, in part, because the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor her representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 Vet. App. at 46. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support her claim on a direct basis based on notice that was provided to the Veteran during the course of her appeal.  Specifically, the August 2006 rating decision and October 2006 statement of the case advised the Veteran that service connection may be granted if the evidence demonstrates a current disability shown to be related to military service.  Furthermore, she was informed that her service treatment records were absent of any complaints of, treatment for, or diagnosis of, depression or any other mental disability.  The October 2006 statement of the case also informed her of the laws and regulations governing direct service connection, to include 38 C.F.R. § 3.303.  Finally, the November 2011 supplemental statement of the case advised the Veteran that service connection on a direct basis may be established by showing an injury in military service or a disease that began in or was made worse during military service or an event in service causing injury or disease; a current physical or mental disability; and a relationship between the current disability and the injury, disease, or event in military service.

Moreover, the Veteran demonstrated actual knowledge of the information necessary to establish service connection on a direct basis, as documented in her December 2011 statement, in which she claimed that she has had depression while she was in service.  

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the direct aspect of her claim did not affect the essential fairness of the adjudication of her claim and, therefore, such error is harmless.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording her an examination and/ or opinion when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, the Veteran's service treatment records as well as identified post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the Veteran had reported psychiatric treatment in 1998 and identified records from Lakeview Center dated from 1998 to the present (2006).  In this regard, the Board notes that, in an August 2002 record, Dr. Billett of Baptist Hospital noted that the Veteran reported being hospitalized in 1998 at Lakeview.  Thereafter, in April 2006, VA requested such records from Lakeview Center; however, only records dated in 2002 were provided.  The Veteran was advised of such in the August 2006 rating decision and October 2006 statement of the case.  Furthermore, she was provided another opportunity in October 2010 to identify or provide any additional treatment records referable to her claim; however, she only identified treatment at the Pensacola VA Outpatient Clinic and such records were subsequently obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Board also notes that the dates of the Veteran's active duty reserve service are not of record.  However, the Veteran has reported reserve service from 1987 through 1990 (as in the October 2010 VA examination).  Both the October 2010 VA examiner and December 2012 VA specialist considered those dates in their analysis of her claim and, as will be further explained later in this decision, found that she did not develop a psychosis within a year of her discharge from active duty service or reserve service.  Furthermore, the December 2012 VA examiner specifically found that a psychiatric disorder did not manifest until years after her reserve service.  Additionally, her service treatment records from her reserve service are of record and have been reviewed by examiners.  As such, the Veteran is not prejudiced by the failure to determine the actual dates of any of her reserve active duty or active duty for training service.

In addition, the Veteran underwent VA medical examinations in July 2006 and October 2010.  VA also obtained a Veterans Health Administration (VHA) medical opinion on her claim in December 2012.  As will be discussed further herein, since the July 2006 and October 2010 VA examiners indicated that they could not offer an etiological opinion regarding the Veteran's acquired psychiatric disorder without resorting to mere speculation, the Board found that a medical expert opinion was necessary in accordance with VHA Directive 2010-044.  Such was obtained in December 2012.  As the opinion was prepared by a competent clinician who considered the Veteran's claims file and medical history in the report and provided an etiological opinion, complete with rationale, the Board finds that the opinion is adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    

As noted in the Introduction, in September 2010, the Board remanded the case for additional development, to include providing the Veteran an opportunity to identify any outstanding treatment records referable to her claim, obtaining VA treatment records, and affording the Veteran a VA examination.  As discussed in the preceding paragraphs, VA treatment records dated through November 2011 have been obtained and the Veteran was afforded a VA examination in October 2010 so as to determine the etiology of her acquired psychiatric disorder in accordance with the September 2010 remand directives.  Additionally, an October 2010 letter invited the Veteran to identify any additional treatment records.  Therefore, the Board finds that the AOJ has substantially complied with the September 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Analysis

The Veteran contends that she has had depression since service.  Alternatively, she contends that her depression is caused or aggravated by her service-connected residuals of endometriosis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra,  the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records do not contain any complaints of, or treatment for, an acquired psychiatric disorder.  In a June 1985 periodic examination, she was noted to be psychiatrically normal on clinical evaluation.  In her report of medical history, the Veteran denied having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia and nervous trouble of any sort.  She received a diagnosis of endometriosis in service, as documented in a December 1986 record.  In January 1987, the Veteran indicated that she did not desire a separation medical examination.  

Following her March 1987 separation from service, the Veteran underwent a VA examination in June 1988 for a claim for service connection for endometriosis.  The examiner noted that the Veteran was alert, pleasant and cooperative.  In a July 2008 rating decision, the RO granted service connection for endometriosis.  

The record does not contain any complaints of, or treatment for, an acquired psychiatric disorder for over a decade following the Veteran's discharge from service, including her reported reserve service.  In an August 2002 Baptist Hospital record, Dr. Billett reported that the Veteran had been admitted with increased symptoms of depression and psychosis.  The Veteran denied having any recent symptoms, including any depression, neurovegative symptoms (sleep or appetite disturbance), auditory hallucinations or other psychotic symptoms.  Indeed, she denied having a psychiatric history.  The Veteran's sister, however, reported a history of schizophrenia and indicated that the Veteran was noncompliant with her medications.  Dr. Billet further noted a medical history wherein the Veteran was first being psychiatrically hospitalized in 1998.  Dr. Billet diagnosed her with major depression with psychotic features versus a schizoaffective disorder.  

VA medical records generally document continued treatment for depression and schizophrenia.  For example, in July 2004 VA medical record, it was noted that the Veteran had paranoid schizophrenia and depression and continued supportive case management and day treatment.  Likewise, the most recent treatment records dated in October 2011 reflect a diagnosis of schizophrenia, paranoid type.

In July 2006, the Veteran underwent a VA examination, which included a review of the claims file.  The Veteran reported that she had enjoyed her time in the military and that following her grandmother's death in 1999 her symptoms of depression had gotten so severe that she no longer was able to work.  She further reported that she first started having mild symptoms of depression following her hysterectomy, but that symptoms were mild and that she did not seek treatment.

The July 2006 VA examiner noted that the Veteran has previously received several diagnoses, including schizophrenia, schizoaffective disorder and major depressive disorder with psychotic features.  The examiner found no evidence that it is as likely as not that the Veteran's depression was a result of her hysterectomy without resorting to pure speculation.  The examiner believed that the most accurate diagnosis for the Veteran was a severe depressive disorder with psychotic features and noted that the Veteran reported chronic severe symptoms of depression since the mid-1990s.  

In October 2010, the Veteran underwent another VA examination, which included a review of the claims file.  The Veteran reported that she did not have any treatment for mental health until 1998.  The examiner found the Veteran to have depressive disorder, not otherwise specified, and a psychotic disorder, not otherwise specified.  The examiner determined that, due to the absence of any documented mental health difficulties in service, the time period between discharge and her initial mental health treatment and her documented post-service stressors, he was unable to resolve the issue of whether those disorders were a residual of endometriosis or had their onset during service without resorting to speculation.  

The October 2010 VA examiner did, however, opine that it was less likely as not that the Veteran manifested a psychosis within a year of her March 1987 discharge.  The examiner noted that the Veteran reported functioning in the reserves from 1987 to 1990 and that there were no psychotic symptoms prior to 1998.  The Veteran had reported that psychotic symptoms did not begin until after her 1992 hysterectomy.

In December 2012, a VA specialist reviewed the Veteran's claims file and provided a medical opinion regarding the Veteran's claims.  The December 2012 VA specialist found that it was not at least as likely as not that the Veteran's diagnosed acquired psychiatric disorders are related to her service.  The examiner noted the Veteran's April 1989 report of emotional and physical distress by her symptoms of endometriosis and that the Veteran did not make a claim for a psychiatric disorder at that time.  Moreover, the examiner found that physical and emotional distress in her situation would be expected from an "average" woman coping with her conditions, but did not meet the criteria for a diagnosis of a mental disorder.

The December 2012 VA specialist also found that it was not at least as likely as not that the Veteran's diagnosed acquired psychiatric disorders were caused or aggravated by her service-connected residuals of endometriosis.  The examiner explained that the first evidence of her mental disorder occurred in August 2002, though she had previously been diagnosed with "schizophrenia".  The examiner noted that the Veteran was treated for 34 days in 2002 and received an internal medicine consult for an enlarged heart, but the only diagnosis rendered was borderline hypertension and there was no other evidence of other physical problems, including referable to the pelvic area.  The examiner also noted that the Veteran did not have physical complaints or symptoms.  The examiner concluded that, at that point in time, there was no evidence that she had "residuals of endometriosis" and that even if she was symptomatic from endometriosis at that time, it would not be regarded as an etiologic factor for psychosis.  

The December 2012 VA specialist further found that it was not at least as likely as not that the Veteran developed a psychosis within a year of her March 1987 discharge.  The examiner explained that psychotic conditions or symptoms are usually quite noticeable to others; as such symptoms are quite distressing and usually lead to family and medical attention.  The examiner found that the medical documentation did not show evidence of any symptoms of psychosis until her first hospitalization in 2002.  The examiner further noted that, although the Veteran had reported experiencing psychosis from the first diagnosis of endometriosis (in service), there was no description of what could be considered as psychotic symptoms in the 1985 to 1987 time frame.  Furthermore, although her April 1989 letter referred to emotional and physical suffering, there was no evidence of psychotic symptoms at that time.  The specialist thus found the medial evidence to not support the existence of psychotic signs or symptoms at any time following one year of her discharge in May 1987.  Additionally, the specialist found that the Veteran apparently developed psychotic symptoms around 2002, and noted that she had been released from active duty in March 1987 and from the reserves in 1990.

In regard to his opinions, the specialist noted prior diagnoses have included, schizophrenia, major depression with psychotic features, schizoaffective disorder, psychoses, not otherwise specified, and depression, not otherwise specified, all of which the examiner considered to be "acquired psychiatric disorders."  The specialist noted that the disparity of diagnoses was not bothersome since the coexistence of psychotic and depressive symptoms are common and all the diagnoses reflect the existence of psychotic symptoms of depression not otherwise specified, which was made in conjunction with psychosis not otherwise specified.  The specialist noted that psychotic symptoms are not felt to be caused by common physical conditions, such as diabetes, cancer or hysterectomy.  

The Board initially notes that the Veteran has current diagnoses of various psychiatric disorders, including schizophrenia, major depression with psychotic features, schizoaffective disorder, psychoses, not otherwise specified, and depression, not otherwise specified.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's variously diagnosed current psychiatric disorder is related to service, manifested within one year of her service discharge, or is secondary to her service-connected residuals of endometriosis.      

In this regard, there is no record of complaints of, or treatment for, a psychiatric disorder during active service.  In addition to the lack of any indication of a psychiatric disorder during service, there is no documentation of complaints of, or treatment for, a psychiatric disorder for years following separation from service.  The first indication of a psychiatric disorder of record is the August 2002 Baptist Hospital records.  At that time, the Veteran's sister reported that the Veteran had previously been diagnosed with schizophrenia.  Dr. Billet noted that the Veteran's psychiatric history included an initial hospitalization in 1998.  Moreover, while the Veteran is competent to testify as to experiencing psychiatric symptoms such as depression during service and since such time, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.

In this regard, the Board observes that the Veteran's statements indicating that she has experienced psychiatric symptoms during service and that such have been continuous since that time are inconsistent with the contemporaneous evidence.  In this regard, as indicated previously, her service treatment records for her active duty and reserve service are negative for any complaints, treatment, or diagnoses referable to psychiatric symptomatology.  Moreover, she specifically denied having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia and nervous trouble of any sort in June 1985.  Furthermore, at her June 1988 VA examination, she was alert, pleasant and cooperative.  Additionally, while she filed a claim for service connection for endometriosis immediately following her separation from active duty, she did not mention any psychiatric symptomatology.  

Moreover, the Veteran has repeatedly provided inconsistent histories as to when her psychiatric disorder developed.  During her August 2002 Baptist Hospital emergency room visit, she denied having any psychiatric history (though her sister reported to the examiner that she had previously been diagnosed with schizophrenia and the examiner noted a previous psychiatric hospitalization in 1998).  During her July 2006 VA examination, the Veteran reported that she enjoyed her time in the military and reported that her chronic symptoms of depression began in the mid-1990s, with the worst of her symptoms occurring after the deaths of her father and grandmother.  In her November 2006 substantive appeal, she reported her depression began after her (1992 post-service) hysterectomy.  She reported that same contention to her October 2010 VA examiner.  In her December 2011 statement, however, she claimed that her psychotic symptoms actually began after her in-service diagnosis of endometriosis.  The Board cannot ignore the fact that the Veteran has repeatedly altered her history of when she believes she began having psychiatric symptoms.  Moreover, the Board notes that the Veteran consistently provided a post-service onset when seeking medical treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Veteran's current statements made in connection with her pending claim for VA benefits, to include the December 2011 statement, that she has experienced symptoms during service and have been continuous since such time are inconsistent with the contemporaneous evidence of record.  

Consequently, the Board finds that the Veteran's statements regarding experiencing psychiatric symptoms, to include depression, during service and consistently since that time to be not credible. 

Furthermore, the record fails to show that the Veteran manifested psychosis to a degree of 10 percent within the one year following her service discharge in March 1987.  As such, presumptive service connection is not warranted for psychosis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this regard, the Veteran reported that her first post-service treatment for such disorder was in 1998 and such a diagnosis was not rendered until August 2002.  Moreover, both the October 2010 VA examiner and December 2012 VA specialist found that it was less likely as not that the Veteran manifested a psychosis within a year of her March 1987 discharge from service and found it to have developed years after her 1990 separation from reserve service.  Furthermore, as determined previously, the Veteran's statements regarding the continuity of psychiatric symptomatology since her discharge has been found to be not credible. 

As relevant to whether the Veteran's acquired psychiatric disorder is directly related to her service or secondary to her service-connected residuals of endometriosis, the Board notes that the October 2010 VA examiner was unable to determine whether the Veteran developed a psychiatric disorder in service, and the July 2006 and October 2010 VA examiners were unable to determine whether the Veteran developed a psychiatric disorder due to her service-connected residuals of endometriosis, were speculative in nature.  The award of benefits may not be predicated on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  Such opinions are thus not sufficient to support the claim.  Moreover, to the extent that they fail to offer an opinion, the Board accords them no probative weight.

However, as relevant to the December 2012 expert opinion, the Board notes that the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the December 2012 VA examiner's opinion.

In regard to the Veteran's claim for service connection for a psychiatric disorder on direct basis, the December 2012 VA specialist specifically found that it was not at least as likely as not that the Veteran's diagnosed acquired psychiatric disorders are related to her service.  The VA specialist specifically considered the Veteran's reports of emotional and physical distress.  However, the specialist found that physical and emotional distress would be expected from an "average" woman coping with the Veteran's conditions.  The specialist further found that such distress did not meet the criteria for the diagnosis of a mental disorder.  

In regard to the claim for service connection for a psychiatric disorder as secondary to her service-connected residuals of endometriosis, the December 2012 VA specialist specifically found that it was not at least as likely as not that the Veteran's diagnosed acquired psychiatric disorders were caused or aggravated by her service-connected residuals of endometriosis.  The VA specialist also noted considering the Veteran's statements and the medical psychiatric and physical treatment evidence of record, but found that endometriosis would not be regarded as an etiologic factor for psychosis.   

The only evidence provided supporting the claim are in statements from the Veteran herself.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., the etiology of a psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this regard, the question of causation involves a medical subject concerning an internal psychiatric process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


